United States Court of Appeals
                                                                        Fifth Circuit
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       FILED
                                                                   April 20, 2007

                                                              Charles R. Fulbruge III
                             No. 06-20461                             Clerk
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                               Plaintiff-Appellee,

                                   versus

                          PAULA JEAN FIELDS,

                               Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 4:05-CR-458-ALL
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Paula     Jean   Fields     appeals    following   her      guilty-plea

convictions for being a felon in possession of a firearm (Count

One) and for being a felon in possession of ammunition (Count Two),

in violation of 18 U.S.C. §§ 922(g)(1) & 924(a)(2).

     Fields argues that her convictions on the above counts are

multiplicitous and that they violate the constitutional guarantee

against double jeopardy.         She contends that her conviction for

Count Two should be vacated and the case remanded to the district


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 06-20461
                                    -2-

court with instructions to dismiss that count.            The Government

concedes the error and agrees that the conviction on Count Two

should be vacated.

     Simultaneous convictions and sentences for the same criminal

act involving possession of a firearm and possession of ammunition

violate double jeopardy. See United States v. Berry, 977 F.2d 915,

919 (5th Cir. 1992). Accordingly, we vacate Fields’s conviction on

Count Two and remand to the district court with instructions to

dismiss that count.    See Ball v. United States, 470 U.S. 856, 864-

65 (1985).   Fields’s conviction on Count One is affirmed.

     Fields argues that § 922(g)(1) is facially unconstitutional

because it does not require a substantial affect on interstate

commerce.    She also contends that the mere fact that a firearm or

ammunition traveled across state lines in the past is legally

insufficient    to   satisfy    §   922(g)(1)’s   interstate    commerce

requirement.      Fields   acknowledges    that   these   arguments   are

foreclosed by circuit precedent, but she raises them to preserve

them for further review.

     This court has repeatedly held that “‘the constitutionality of

§ 922(g) is not open to question.’”        United States v. Daugherty,

264 F.3d 513, 518 (5th Cir. 2001)(quoting United States v. DeLeon,

170 F.3d 494, 499 (5th Cir. 1999)).       This court has also held that

evidence that a weapon was manufactured in one state and possessed

in another is sufficient to sustain a conviction under § 922(g).

United States v. Pierson, 139 F.3d 501, 504 (5th Cir. 1998); United
                          No. 06-20461
                               -3-

States v. Rawls, 85 F.3d 240, 242-43 (5th Cir. 1996). Accordingly,

Fields’s arguments are foreclosed.

     AFFIRMED IN PART; VACATED AND REMANDED IN PART.